DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 01 March 2022 have been fully considered but are not persuasive. The new limitations are disclosed by at least Barth and Stein.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 11-14 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Van Roekel et al. (U.S. Patent Application Publication # 2021/0195824) in view of Barth et al. (U.S. Patent # 10,810,866).

Regarding claims 11 and 18-21, Van Roekel discloses a method comprising: 
accessing image data captured using one or more image sensors connected to a vehicle (abstract, Paragraph 44, 52, etc); 
detecting a crop row based on the image data to obtain position data for the crop row (abstract, P44, 52, etc);
determining a distance from the vehicle to a plant in the crop row (P89, 111, etc)
determining, based on the position data for crop row, a yaw and a lateral position of the vehicle with respect to a lane bounded by the crop row (abstract, P52, etc); and 
based on the yaw and the lateral position, controlling the vehicle to move along a length of the lane bounded by the crop row (P33, 47, 49, 67, 82-84, etc).
Van Roekel fails to disclose determining a bounding box for a plant of the crop row based on the image data; or determining a distance from the vehicle to a plant in the crop row based on an assumed height of a bottom of the bounding box relative to the one or more image sensors.
In the same field of endeavor, Barth discloses determining a bounding box for a plant of the crop row based on the image data (figs 6-7, col 6: 29-53, etc); and determining a distance from the vehicle to a plant in the crop row based on an assumed height of a bottom of the bounding box relative to the one or more image sensors (figs 6-7, col 6: 34-53, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Van Roekel to do so, as taught by Barth (and/or well known in the art), in order to accurately and/or reliably determine a distance from the vehicle to a plant in the crop row based on available information (figs 6-7, col 6: 34-53, etc).  

Regarding claim 12, Van Roekel further discloses detecting a right crop row based on the image data to obtain position data for the right crop row; fitting a first line to position data for multiple plants in the left crop row; fitting a second line to position data for multiple plants in the right crop row; and determining the yaw and the lateral position based on the first line and the second line (figs 9-10B, 12, abstract, etc).

Regarding claim 13, Van Roekel further discloses fitting a line to multiple plants in the crop row; and determining the yaw and the lateral position based on the line (figs 9-10B, 12, abstract, etc).

Regarding claim 14, Van Roekel further discloses determining a distance from the vehicle to a plant in the crop row based on a size in pixels of the plant as it appears in the image data and a constant physical size parameter of the plant (P111, etc: well known in the art).

Regarding claim 16, Van Roekel further discloses in which one or more image sensors include two image sensors with overlapping fields of view, comprising: determine a distance from the vehicle to a plant in the crop row based on stereoscopic signal processing of image data from the two image sensors depicting the plant (P111, etc: well known in the art).

Regarding claim 17, Van Roekel further discloses accessing range data captured using a distance sensor connected to the vehicle, in which the distance sensor is any of a radar sensor and a lidar sensor; and determining a position of a plant in the crop row based on the image data and the range data (P14, 56-57, 63, 70, 72, 80, 100, 111, etc).


4.	Claims 11-21 rejected under 35 U.S.C. 103 as being unpatentable over Van Roekel et al. (U.S. Patent Application Publication # 2021/0195824) in view of  Stein (U.S. Patent Application Publication # 2019/0347821).

Regarding claims 11 and 18-21, Van Roekel discloses a method comprising: 
accessing image data captured using one or more image sensors connected to a vehicle (abstract, P44, 52, etc); 
detecting a crop row based on the image data to obtain position data for the crop row (abstract, P44, 52, etc);
determining a distance from the vehicle to a plant in the crop row (P89, 111, etc)
determining, based on the position data for crop row, a yaw and a lateral position of the vehicle with respect to a lane bounded by the crop row (abstract, P52, etc); and 
based on the yaw and the lateral position, controlling the vehicle to move along a length of the lane bounded by the crop row (P33, 47, 49, 67, 82-84, etc).
Van Roekel fails to disclose determining a bounding box for a plant of the crop row based on the image data; or determining a distance from the vehicle to a plant in the crop row based on an assumed height of a bottom of the bounding box relative to the one or more image sensors.
In the same field of endeavor, Stein discloses determining a bounding box for a plant of the crop row based on the image data (P337, etc); and determining a distance from the vehicle to a plant in the crop row based on an assumed height of a bottom of the bounding box relative to the one or more image sensors (P5, 335, 340-341, 351, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Van Roekel to do so, as taught by Stein (and/or well known in the art), in order to accurately and/or reliably determine a distance from the vehicle to a plant in the crop row based on available information (P5, 335, 340-341, 351, etc).  

Regarding claim 12, Van Roekel further discloses detecting a right crop row based on the image data to obtain position data for the right crop row; fitting a first line to position data for multiple plants in the left crop row; fitting a second line to position data for multiple plants in the right crop row; and determining the yaw and the lateral position based on the first line and the second line (figs 9-10B, 12, abstract, etc).

Regarding claim 13, Van Roekel further discloses fitting a line to multiple plants in the crop row; and determining the yaw and the lateral position based on the line (figs 9-10B, 12, abstract, etc).

Regarding claim 14, Van Roekel further discloses determining a distance from the vehicle to a plant in the crop row based on a size in pixels of the plant as it appears in the image data and a constant physical size parameter of the plant (P111, etc: well known in the art).

Regarding claim 16, Van Roekel further discloses in which one or more image sensors include two image sensors with overlapping fields of view, comprising: determine a distance from the vehicle to a plant in the crop row based on stereoscopic signal processing of image data from the two image sensors depicting the plant (P111, etc: well known in the art).

Regarding claim 17, Van Roekel further discloses accessing range data captured using a distance sensor connected to the vehicle, in which the distance sensor is any of a radar sensor and a lidar sensor; and determining a position of a plant in the crop row based on the image data and the range data (P14, 56-57, 63, 70, 72, 80, 100, 111, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
May 20, 2022